Citation Nr: 0515002	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-05 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.

 

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to October 1942 and from October 1942 
to November 1945. He was a prisoner of war (POW) from April 
10, 1942 to October 1, 1942.

The initial appeal was brought to the Board of Veterans' 
Appeals (the Board) from an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines, that denied the above claims.

After initial receipt of the case by the Board, the Board 
forwarded the case for translation of certain documents which 
had been associated with the file. The translations are now 
of record.   As noted in the September 2003 decision by the 
Board, these documents pointed out apparent problems that the 
veteran's daughter and custodian has had with regard to 
matters which may directly involve facets of the case at 
hand.  These were brought to the attention of, and were to be 
addressed by, the RO.

The Board remanded the case for development of the evidence, 
specifically for the case to be returned to the physician who 
examined the veteran in May 2001 for a medical opinion as to 
whether, and/or to what extent the veteran is either 
housebound or requires aid and attendance by virtue of his 
mental or physical disabilities.  The rationale for these 
opinions were be delineated in full with annotations to the 
evidence of record.

The development has now taken place and the case is returned 
to the Board for final appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
decision on the veteran's claim has been obtained. 

2.  The veteran's service-connected disabilities are ischemic 
heart disease, rated as 60 percent disabling; peripheral 
neuropathy of all four extremities, rated as 10 percent 
disabling for each extremity; and peptic ulcer disease, rated 
as 10 percent disabling; combined evaluation is 80 percent.  

3.  The veteran's service-connected disabilities have been 
shown to result in such limitations as his need for the help 
of another person in maintaining his hygiene and personal 
appearance and in ambulation, as to raise a doubt as to 
whether he is able to leave his house or adequately tend to 
the any of the daily requirements of living without the 
ongoing assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or by reason of being housebound have been 
met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It can be stipulated that given the resolution of the case 
herein, adequate development of the evidence has taken place 
so as to fulfill the requirement as to procedural and 
substantive due process and to satisfactorily resolve the 
singular issue now pending on appeal.

Criteria

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
2003); 38 C.F.R. § 3.350(b)(3) (2004).  A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2003). 38 C.F.R. § 3.351(c) (2004).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2004).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2003), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.

Factual Background and Analysis

Service connection is in effect for ischemic heart disease, 
rated as 60 percent disabling; peripheral neuropathy of all 
four extremities, rated as 10 percent disabling for each 
extremity; peptic ulcer disease, rated as 10 percent 
disabling; combined evaluation is 80 percent.  He also is in 
receipt of a total rating based on individual unemployability 
(TDIU) due to service connected disabilities.

A VA examination for determining housebound status or the 
need for aid and attendance was undertaken in May 2001, 
report from which is of record. The examiner described the 
veteran as being mentally incompetent and unable to walk 
without holding onto his daughter.  In hand written 
annotations to the examination work-sheet, he also described 
other physical disabilities to a limited extent.  However, 
there was no specific opinion as to whether the veteran was 
either housebound or requires regular aid and attendance as 
defined within the regulations.

The case was returned to the physician who examined the 
veteran in May 2001 for a medical opinion as to whether, 
and/or to what extent the veteran is either housebound or 
required aid and attendance by virtue of his mental or 
physical disabilities. 

An interview was undertaken in March 2003 with the veteran 
and his family.  The veteran was noted to be 102 years of age 
(born in February [redacted], 1901).  He was being assisted in 
ambulating and in attending to all of his daily activities 
and personal needs due to generalized body weakness because 
of old age.  He was also suffering from arthritis, 
intermittent cough and colds, stomach pain, heart ailment and 
impaired vision and hearing.  He was taking various 
medications.  He was said to have been suffering from 
senility for several years.  He was found no longer 
accessible to coherent conversation as he had totally lost 
orientation to time, place and events.  He was not aware of 
his VA benefits. 

A VA physician provided an opinion dated in July 2004 as to 
his requirements for aid and attendance.  Specifically, the 
physician used the most recent VA examination and POW 
protocol examinations as bases for his findings.  

The physician opined that:

(The veteran) is 103 years old.  He is 
more likely in need of an attendant all 
the time due to his mental condition.  He 
managed(sic) to escape when no one is 
with him.  He get(s) lost whenever he 
leaves the house alone.  Also on flare-up 
of his other ailments.  He needs 
assistance to be able to perform his 
daily activities.  

The veteran has since been reexamined by VA and private 
physicians, reports from which are of record.  He has not had 
any substantial improvement in his status since the 
examinations on which the above opinion was based.

It is noted that the veteran's situation may not totally 
fulfill all the requirements, but in reviewing all of this 
evidence, the Board is fully satisfied that the veteran meets 
the definitions of needing the regular aid and attendance of 
another person and being housebound.  Significant factors in 
this regard are the veteran's need for the help of another 
person in maintaining his hygiene and personal appearance, 
his ambulation, and the apparent fact that he would not be 
able to leave his house without the assistance of another 
person.

The question thus becomes whether the veteran's status is 
attributable to service-connected disabilities.  The Board is 
aware that the veteran has been diagnosed as having some 
other problems, and is incompetent and has been for some 
time.  It has been suggested that this is due to his age, 
which at 103 years, is significant, and undoubtedly plays 
some role.  

However, regardless of these collateral problems, the most 
recent medical records contained in the claims file indicate 
a deterioration in the veteran's service- connected problems 
along with everything else.  This may not necessarily 
constitute conclusive evidence of whether the veteran's need 
for the aid and attendance of another person or housebound 
status results from service-connected disabilities, but, in 
the context of the entire medical record, and the definitive 
medical opinion of record for which the Board is not 
permitted to substitute its own judgment, the Board concurs 
with that it is at least as likely as not that his status is 
attributable to these disabilities.  All doubt as to a 
material issue in a case such as this must be resolved in the 
claimant's favor. 

Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that entitlement to special 
monthly compensation by reason of being in need of the 
regular aid and attendance of another person or by reason of 
being housebound has been shown, and the appeal is granted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


